MINUTES
                                     Court of Appeals
                              Fourth Court of Appeals District
                                    San Antonio, Texas


                                       June 21, 2021

                                   No. 04-20-00562-CV

                                   James D. SCUDDAY,
                                        Appellant

                                             v.

Austin KING, Tierra Linda Ranch Homeowners Association, Jerry Adams, Bob Dockey, Mary
             La France, Tammy Haney, Denise Chambers and Dimas Lopez,
                                     Appellees

               From the 216th Judicial District Court, Gillespie County, Texas
                                  Trial Court No. 14446
                     Honorable Albert D. Pattillo, III, Judge Presiding


                                       ORDER

       Appellant’s second motion for an extension of time to file his brief is GRANTED.
Appellant’s brief is due on or before July 19, 2021.




                                                  /s/ Irene Rios
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of June, 2021.


                                                  /s/ Michael A. Cruz
                                                  MICHAEL A. CRUZ, Clerk of Court




ENTERED THIS 21ST DAY OF JUNE, 2021.